Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed on February 11, 2022 with respect to the rejection of claims 1, and 3-4 and 6-7 under 35 U.S.C. 101 as the claimed invention being directed to an abstract idea without significantly more have been fully considered and are accepted. The rejection of claims 1, 3-4 and 6-7 in view of 35 U.S.C. 101 as the claimed invention being directed to an abstract idea without significantly more has been maintained for the reasons noted below. The Examiner acknowledges the cancellation of 2, 5 and 8 by the Applicant(s). Claims 1, 3-4 and 6-7 are pending in the application. No claims are allowed.
Explanation of Rejection
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In reference to claims 1, 3-4 and 6-7: the claimed invention is directed to abstract idea without significantly more. In reference to claim 1: the claim recites “a method for determining the characteristic parameters of simulation of multi-stage fractured horizontal well in an unconventional oil and gas reservoir”. This judicial exception is not integrated into a practical application because computation described in the respective 
Furthermore, steps 7-9 are description of variables used in the preceding equation. The last step which describes the output format as being displayed on the screen of the test instrument is generic in nature. In general, the concepts of collecting, splitting, selecting and fitting values to realize or find parameters of interest would encompass the user manually carrying out these computations to determine the characteristic parameters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, such as one of those “popular software” for the benefit of simply crunching parameters values, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract idea. The judicial exception is not integrated into practical application. The software noted in the instant claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As noted above, the claim is directed to an abstract idea, and it is not patent eligible.
With regard to claims 3-4 and 6-7: the instant claims when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitations fail to establish that claim 1 is not directed to an abstract idea for the same reason described in reference to claim 1 of the instant application. 
Response to Argument
Applicant's arguments filed on October 25, 2021 with respect to the rejection of claims 1, 3-4 and 6-7 under 35 U.S.C. 101 as the claimed invention being directed to an abstract idea without significantly more have been fully considered and are accepted. The rejection of claims 1, 3-4 and 6-7 in view of 35 U.S.C. 101 as the claimed invention being directed to an abstract idea without significantly more has been maintained for the reasons noted above and further explained below. 
Claim rejection under – 35 U.S.C. 101
Applicant(s) argued that “the Applicants believe that the currently amended claim 1 include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed [in the argument] with respect to the integration of the abstract idea into practical application” (see argument, page 8/13, fifth paragraph). 
The Examiner respectfully disagrees for the following reason: as noted above, and further explained below, the instant application is directed to “determining characteristic parameters of stimulation intervals of multi-stage fractured horizontal well in unconventional oil and gas reservoir,” (see claim 1 as amended). In the steps that follows, having “a test instrument” in step 1 is simply noted as a data gathering means 
In the instant claim 1, as amended include a test instrument which would be considered an extension of human act as it is being used for data gathering process. The included equation which is used to determine the weight coefficient; however, the instant amendment does not improve or establish a significantly more than the abstract idea concept. The “test instrument” is used as a means for collecting data, and display the values computed. However, the function of collecting, computing and displaying the outcome in the context of the instant application would be considered generic in nature. Further, everything in the analysis of determining the “fracture characteristic parameters” including “drawing a double logarithmic curve” seems to read on a human thought process. Any additional tools, such as pencil and paper, for instance to draw the logarithmic curve are simply considered an extension of a human thought process.  In other words, this judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a test instrument to collect pressure data and displaying the output of the computation. The test instrument is recited at a high level of generality (i.e., to collect pressure data) such that it amounts to no more than a mere application of data gathering. 

Accordingly, this additional element, such as steps 7 through 9 does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is not patent eligible. 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857